                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:13-CR-00073-KDB-DCK
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                           ORDER

 DARYL RASHEED HEIGHT,

                Defendant.


   THIS MATTER is before the Court on Defendant’s pro se motion seeking home confinement

under the Coronavirus Aid, Relief, and Economic Security (CARES) Act of 2020 based on the

COVID-19 pandemic. (Doc. No. 49).

   In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (stating that the

district court lacks authority to govern designation of prisoners under Section 3624(c)(2)).




         Case 5:13-cr-00073-KDB-DCK Document 50 Filed 05/15/20 Page 1 of 2
   IT IS, THEREFORE, ORDERED, that Defendant’s pro se motion for home confinement

under the CARES Act, (Doc. No. 49), is DENIED.


                              Signed: May 15, 2020




      Case 5:13-cr-00073-KDB-DCK Document 50 Filed 05/15/20 Page 2 of 2
